Citation Nr: 0122663	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  98-17 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar disc 
disease, currently evaluated as 60 percent disabling.

2.  Entitlement to an effective date prior to May 18, 1999, 
for a grant of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and T.H.



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active service from July 1983 to December 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 and February 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which granted an increase to 
60 percent for the veteran's service connected disc disease 
and denied entitlement to an effective date prior to May 18, 
1999 for a grant of entitlement to a TDIU.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

2.  The veteran's service connected lumbar disc disease is 
manifested by pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief; but 
without additional symptomatology of a separate distinct 
disability.

3.  The RO received the veteran's informal claim for TDIU on 
November 30, 1998.

4.  It is factually ascertainable that the veteran's service-
connected disability, rendered him unemployable as of the 
date of his informal claim which was received on November 30, 
1998.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 60 percent for the veteran's service-connected lumbar disc 
disease have not been met.  38 U.S.C.A. §§ 1155 5107 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (2000).

2.  The criteria for an effective date of November 30, 1998, 
for entitlement to TDIU have been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 
3.400(o)(2), 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation for lumbar disc disease

Background

The veteran contends that his lumbar disc disease is more 
severe than contemplated by the 60 percent evaluation 
assigned.  VA outpatient treatment reports dated November 
1995 to September 1997 indicate that an EMG study in August 
1996 revealed severe right L4-S1 posterior primary ramus 
radiculopathy.  This was supported by findings of markedly 
increased positive sharp waves and fibrillations in those 
paraspinal muscles.  There was also evidence for a mild 
chronic L5 radiculopathy and there had been improvement in 
the abnormal spontaneous activity that was noted previously 
in the right posterior and peroneus longus muscles.  There 
had been improvement in the abnormal spontaneous activity 
that was noted previously in the right posterior and anterior 
tibialis and extensor hallucis longus muscles.  There was no 
evidence to suggest a right sural or peroneal motor 
neuropathy.  The normal conduction studies would also weight 
against a lumbosacral plexopathy or peripheral 
polyneuropathy.  

These records also indicate that the veteran underwent an L5-
S1 lumbar laminectomy and diskectomy in 1996.  The veteran 
reported significant postoperative pain after the surgery and 
persisting right lower extremity paresthesia and dysesthesia.  
The veteran was treated for limitation of motion and pain of 
the low back, with accompanying pain and weakness in the 
lower extremities.  It was noted that the veteran was seen in 
physical therapy a total of 4 visits.  The assessment 
indicated that comparing measurements taken in August 1997 to 
the initial evaluation in July 1997 trunk flexion and right 
side bending were unchanged.  Left trunk side bending had 
decreased 1 inch, right hip internal rotation had decreased 
20 degrees, right hip external rotation had increased 3 
degrees.  Straight leg raise right had increased 3 degrees, 
straight leg raise left had decreased 14 degrees.  Hip 
extensor strength had decreased bilaterally from an initial 
measurement of 4+.  Initial physical therapy goals were not 
achieved per veteran only being seen for a total of 4 visits.  
Physical therapy services were discharged at that time per 
the veteran being scheduled for surgery in September 1997.  
September 9, 1997 records show that a spinal cord stimulator 
was implanted at the L1-L2 space.  However, the implant was 
removed on September 16, 1997 because the veteran felt no 
relief of pain with the device and actually felt that the 
painful area was not covered by the stimulator.  

Report from the Pain Evaluation & Management Center of Ohio 
Inc. dated February 1998 indicated that the veteran's chief 
complaint was of constant low back pain and daily left leg 
pain.  He indicated that there was an increase of left leg 
pain with activity and prolonged sitting and standing.  The 
veteran described the low back pain as dull and stabbing; 
right leg as sharp and stabbing; and the left leg as achy.  
The pain traveled from the low back and radiated down into 
the buttocks and further down into the bilateral lower 
extremities.  The veteran reported a numbness and tingling 
sensation throughout the right lower extremity.  He 
complained of nausea, depression, sleep problems, balance 
problems, difficulty concentrating, bowel and bladder control 
problems associated with his pain.  The veteran indicated 
that his limitations included only being able to sit for 15 
minutes, stand for 15 minutes and walk for 5 minutes.  He had 
difficulty lifting or doing repetitive activity.  His pain 
was aggravated by sitting, standing, walking, lifting, 
bending forward and backward, walking up and down stairs and 
weather changes.  He indicated that the pain was worse in the 
midday and in the middle of the night and the pain progresses 
in intensity as the day progresses.

The examination showed the veteran with a splinting posture 
and a limp favoring the right lower extremity and walked with 
the assistance of a cane.  The veteran was unable to heel and 
toe walk and visual assessment revealed that he was in a 
moderate degree of pain.  Lumbar flexion was to 16 degrees 
and extension was unable to be performed.  There was a severe 
amount of tenderness noted and the low back was worse with 
flexion and extension.  Motor examination revealed lower 
extremity strength to be 1/5 on the right and 4/5 on the 
left.  Upon palpation, there was a moderate degree of spasm 
noted in the right lumbar area.  Patellar reflexes were 1+ on 
the right and 2+ on the left.  Achilles reflexes were 0 
bilaterally.  There was positive right sacroiliac pain with 
pain radiating down the leg upon palpation.  Examination of 
the skin revealed a coolness in the bilateral lower 
extremities.  There was decreased sensation to light touch in 
the bilateral lower extremities.  There was decreased 
sensation to light touch in the bilateral upper extremities 
and there was hypoesthesia in the right lower extremity.  
Left lower extremity was within normal limits and circulatory 
examination was within normal limits.  Examination of the 
knee revealed right knee tenderness medial and lateral to the 
patella and infrapatellar region.  Straight leg raising was 
positive bilaterally, causing low back pain.  Waddell's tests 
were 0/5.  

Report for the Public Employees Retirement System of Ohio 
from D.K.J., M.D dated March 1998 indicated that his chief 
complaint was one of constant low back pain described as a 
hot knife sensation sticking into his back.  The veteran 
reported that any simple movement caused a shooting pain down 
h is right leg which went posteriorly into the sole of the 
foot.  He indicated that after walking for 5-10 minutes the 
left lower limb would develop the same type of shooting sharp 
pain posteriorly into the arch of the foot.  He described 
constant loss of sensation laterally over the right hip, 
thigh and lower limb.  The veteran denied numbness in the 
left lower limb and had urinary urgency as well as occasional 
incontinence over the last 4 months.  He described numbness 
of his penis as well as sexual dysfunction which he related 
to his back injury.  The veteran denied any bowel 
incontinence and there were no symptoms in the upper limbs.  
He indicated that alternated using the cane in the right and 
left hand.  

The examination showed that the veteran had a moderately 
antalgic gait favoring the right side.  He was unable to 
sustain ambulation on the toes or heels of his right foot but 
was able to weight bear on the left foot.  He consistently 
moved in a guarded fashion protecting his back and right leg.  
He was noted to have flattening of the lumbar spine with 
minimal reversal during active flexion or extension.  Active 
range of motion was significantly restricted and he had 20 
degrees of active flexion, 5 degrees of extension, and 5 
degrees each of right and left lateral flexion.  He was noted 
to have involuntary guarding with right lateral flexion.  The 
veteran had a well healed lumbar incision which measured 7 
cm. in length.  The veteran complained of increased pain down 
the right leg with right lateral flexion.  Manual muscle 
testing showed 4/5 strength in the right ankle dorsiflexors, 
EHL, and ankle plantar flexors.  Other muscle groups showed 
5/5 strength throughout both upper and lower limbs.  Deep 
tendon reflexes were +1 at the knee, medial hamstring and 
ankle bilaterally.  Babinski sign was negative.  There was no 
clonus at the ankle.  Sensory testing to light touch and 
pinprick were diminished over the right L5-S1 distribution.  
Circumferential measurements of the calf showed both limbs to 
measure 14 inches.  Right thigh measures 17.5 inches and the 
left thigh 17.2 inches at a point 6 inches above the superior 
border of the patella.  Straight leg raising caused increased 
low back pain with radiation down the right leg at 50 degrees 
on the right.  The veteran complained of increased low back 
pain with straight leg raising to 50 degrees on the left.  He 
denied any increased pain with hip flexion with the knee in a 
flexed position.  Internal and external rotation of the hip 
do not increase his back pain.  The veteran did have intact 
medial and lateral collateral ligaments at both knees.  There 
was no joint inflammation or swelling noted.  The examiner 
found the veteran to be physically incapacitated permanently 
for the performance of duty.

Report for Social Security Administration from J.W.M., Ph.D. 
dated April 1998 indicated that the veteran reported low back 
pain and that the surgery in April 1996 made that pain worse.  
The veteran indicated that he took pain medication and a 
muscle relaxer, as well as Zoloft and Trazadone.  He 
indicated that he could not work due to pain.  He reported 
not being able to sit for more than fifteen or twenty minutes 
and used a wheelchair in stores or malls when he had to walk 
a half block or more.  The veteran reported that he tried to 
be helpful around the house by doing things like vacuuming, 
but he must lie down and rest during this activity.  The 
veteran indicated that he did laundry and other family 
members do the lifting and carrying for him.  He reported 
cooking once a week and does not do any major outdoor 
activities.  The veteran indicated that he drove a little and 
walked about a half block to purchase cigarettes and milk.  
He reported bathing one or two times per week and was able to 
bathe himself, but it was difficult.  He reported keeping 
monthly appointments at the VA Hospital and went to pain 
management clinic one time per month.

Wayne Hospital reports dated September 1998 to April 1999 
from T.S., M.D. indicated that the veteran reported pain as 8 
on a scale of 10.  The veteran reported the pain beginning in 
the lumbar back radiating to the right hip and right leg.  He 
indicated an exacerbation of symptoms over the past month due 
to shingles, which developed in the buttock region and had 
severe burning from this.  The diagnosis was status post 
laminectomy with severe radiculopathy.  The examiner 
indicated that intrathecal morphine delivery for control of 
chronic pain was discussed if his pain became so severe that 
he was unable to tolerate even the simple activities of life.  

Report for the Public Employees Retirement System of Ohio 
from R.M.K., M.D., dated July 1999 indicated that the veteran 
reported constant back pain which could radiate into his 
right greater than left leg.  He indicated that he had marked 
loss feeling involving his right leg since surgery and the 
only feeling he had was in the right medial thigh and the 
lateral aspect of his right calf.  The veteran reported that 
any type of activity make his pain worse and he got partial 
relief by lying down.  He indicated that he was being 
evaluated for a morphine pump.  

The examination revealed gait without use of cane showed a 
lack of push-off and heel strike involving his right leg.  
Inspection of his back revealed evidence of a well healed 
surgical scar and generalized discomfort was noted upon 
palpation.  Range of motion involving the lumbosacral spine 
was severely limited by pain.  Flexion was limited to 15 
degrees, extension to 5 degrees, and right and left lateral 
bending was to 10 degrees.  Informal observation showed 
greater range.  Range of motion of the cervical spine was 
full for the veteran's age.  Examination of the upper 
extremity joints was unremarkable.  Scapulohumeral rhythm was 
normal and neurological examination of the upper extremity 
was within normal limits.  Examination of the legs revealed 
full range of motion of the hip joints and knees.  All joints 
were judged to be stable and there was no evidence of 
synovitis.  Straight leg raising during informal testing 
caused back pain only at 90 degrees; formal testing was 
resisted at 20 degrees bilaterally.  Inspection of the 
veteran's feet revealed symmetric callus formation.  
Neurological examination of the lower extremities revealed 
reflexes to be symmetric.  Manual muscle testing revealed 
marked give-way responses involving the right lower extremity 
in all myotomes.  Sensation was decreased throughout most of 
the right lower extremity.  Manual muscle testing involving 
the left leg was normal.  Sensation was intact.  Thigh and 
calf circumferences were symmetric.  Muscle tone was normal 
and vascular examination involving the lower extremity was 
normal.  The examiner found the veteran to be physically 
incapacitated permanently for the performance of duty.

At his VA general medical examination in September 1999, the 
veteran reported that he was on morphine sustained-action 40 
mg in the morning and 100 mg at night and was also taking 
Baclofen.  The veteran entered the office ambulatory using 
the aid of a cane and he walked with a marked limp.  The 
examiner noted that the veteran needed assistance to get off 
the table and reported that he was on a disability and had 
not worked since July 1997.  The veteran reported that he 
could not use his right leg because he fell down without the 
use a cane and needed a wheelchair for long distances.  He 
indicated that he could not use 80 percent of his right leg 
and right foot.  

The examination showed that the veteran could not stand 
without assistance and could not stoop.  There was marked 
dorsal kyphosis and there was an 8 cm lumbar spine scar.  The 
musculature of the back was normal turgor.  The right 
patellar and Achilles reflexes were reduced as compared to 
the left.  The examiner indicated that the did not perform a 
complete spinal examination because he felt it would be 
dangerous to the veteran to put him through bending and 
stooping, and felt that the results would be inaccurate.  The 
diagnoses were herniated nucleus pulposus at L4/5, L5/S1 with 
right sciatic radiculopathy; status post hemilaminectomy in 
the low lumbar area.

At his VA neurological examination the veteran reported that 
his pain was not controlled with his medication and has tried 
other narcotics that have failed.  He indicated that he was 
able to walk around his house and do minor activities but 
could not do much else.  He reported that he could walk about 
a block and a half without rest.  The veteran indicated that 
when he shopped he used a wheelchair and did ambulate at all 
times with a cane.  He indicated that if he did not use a 
cane he would fall.  The veteran did not wear any braces on 
his legs, although he stated that his right leg was very weak 
and he was unable to move his foot up or down.  The veteran 
indicated that he had not had physical therapy recently and 
that he had diminished sexual functioning.  He stated that 
his bladder sometimes leaks when it is full and he feared if 
he had diarrhea he would lose continence of bowels.  He 
reported that he was also bothered with depression because of 
the chronic pain and medication that he takes, and he has 
been on Zoloft and Trazodone in the past.  He felt that his 
concentration was impaired due to the medication and stated 
he had been on narcotics continuously since his surgery.

The examination showed the veteran exhibiting some pain 
behavior and had a very antalgic, stooped and flexed gait.  
He kept his hip and knee flexed somewhat and did not attain a 
full, erect posture when he walked.  Using a cane, he was 
able to rise onto his heels and toes and clear the floor.  He 
did not hop or squat due to pain.  The veteran was able to 
independently remove his socks and shoes and to put them back 
on without assistance.  Examination of the legs showed no 
atrophy or fasciculations.  The muscle tone was good and the 
muscle strength of the left leg was all 5/5.  On the right 
leg, the veteran could not use iliopsoas against gravity, 
which was contrary to observation of the veteran putting his 
shoes on and off, at which time he briskly flexed his leg at 
the hip using the iliopsoas.  The quadriceps were 5/5 
initially but then gave way due to pain.  Hamstrings were 4/5 
due to pain.  The veteran initially could not dorsiflex the 
foot on the right against gravity.  However, the examiner 
pointed out to him that he had already stood on his heels and 
lifted his feet against gravity.  He was then able to raise 
the foot at the ankle and provided some resistance before 
giving way.  Extensor hallucis longus was 5/5 and plantar 
flexion was 4/5.  Inversion of the foot was also 4/5.  All 
movements of the right leg induced pain behavior.  Straight 
leg raising was positive on the right, negative on the left.  
There was no crossed straight leg raise sign.  The reflexes 
were 2+ at the ankle and 2+ at the knees.  Plantars were 
downgoing.

The sensory examination showed decreased vibration to the 
ribs on the right but present at the toes and ankles on the 
left.  Light touch was diminished to the trunk at the area of 
umbilicus.  The entire right leg had diminished light touch.  
The veteran was unable to feel sharp, dull or cold 
temperatures on the entire right leg, the right buttock, 
trunk and back to about the T8 level.  Superficial abdominal 
reflex was present.  Palpation of the spine showed a small 
scar from the placement of the dorsal column stimulator, as 
well as longer scar from the lumbar diskectomy, all of which 
were well healed.  The veteran also had tenderness and pain 
in the neck, shoulders, and along the thoracic spine.  
Sensation to pin in the arms was normal.  The veteran was 
able to distinguish sharp and dull in the upper chest and 
back but still felt they were not as sharp.  The Romberg was 
negative.  The impression was chronic low back and leg pain, 
status post lumbar diskectomy; chronic pain syndrome with 
nonanatomical sensory loss.  The examiner noted that the 
veteran's sensory distribution could not be explained by 
lumbar nerve compression, nor was there any sign of spinal 
cord syndrome with lack of upper motor neuron signs in the 
lower extremities.  Also the motor examination suggested a 
functional overlay with initial lack of strength and 
discrepancy between movements during examination and during 
the veteran's dressing and undressing.  The veteran's sensory 
and motor findings were similar to those documented in this 
VA examination in 1997, but were different from the objective 
findings in his examinations in 1998.  The examiner indicated 
that the veteran's main disability was secondary to chronic 
pain and there might be some functional/depression overlay.

At his May 1999 RO hearing, the veteran testified that his 
back pain was so severe that he could not sit at a desk or 
drive a vehicle to perform his job duties.  He also indicated 
that he had been taking narcotics since his surgery in 1996 
and at the time of the hearing was taking morphine sustained 
medication as well as steroid shots.  The veteran testified 
that he used a cane and had to use a wheelchair when grocery 
shopping.  The veteran described his pain radiating down his 
right leg into his foot with numbness in the majority of the 
right leg and foot.  The veteran indicated that he was not 
receiving Social Security Disability benefits, but did have 
an appeal pending.  The veteran testified that he could no 
longer do housework or baby-sit for his 3-year-old because he 
could not longer pick her up.

Criteria

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," 38 U.S.C.A. § 
5103(A) (West Supp. 2001), (VCAA), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
See also implementing regulation at 66 Fed.Reg. 45620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

With regard to the development that has been undertaken in 
this case, the record includes the veteran's service medical 
records, VA outpatient treatment reports dated November 1995 
to September 1997, Report from the Pain Evaluation & 
Management Center of Ohio Inc. dated February 1998, private 
examination by D.K.J., M.D dated March 1998, private 
examination by W.M., Ph.D. dated April 1998, Wayne Hospital 
reports dated September 1998 to April 1999 from T.S., M.D., 
private examination by R.M.K., M.D., dated July 1999 , and VA 
examinations dated September 1999 which are adequate for 
rating purposes.  No additional pertinent evidence has been 
identified by the veteran.  Additionally, the record shows 
that the veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased evaluation for the disability at issue.  The 
discussions in the statement of the case and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Thus, although the claim was developed 
before the effective date of the VCAA, there is no reasonable 
possibility that further development would aid in 
substantiating the claim and, therefore, an additional remand 
is not necessary.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Analysis

The veteran does not meet or nearly approximate the criteria 
for a disability rating in excess of 60 percent under any 
related Diagnostic Code for his lumbar disc disease.

The RO has rated the lumbar disc disease under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, intervertebral disc syndrome, 
and has assigned a 60 percent evaluation for status post 
lumbar laminectomy due to herniated nucleus pulposus.  
Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, warrants a 
60 percent evaluation.  Diagnostic Code 5293 does not provide 
for a rating higher than 60 percent.  

Arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71, Diagnostic Code 5010.  Severe limitation of 
motion of the lumbar spine is assigned a 40 percent 
disability rating under Diagnostic Code 5292.  A 40 percent 
rating is the maximum rating provided for limitation of 
motion of the lumbar spine.  Ankylosis of the lumbar spine 
warrants a 50 percent rating if it is unfavorable.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.

Diagnostic Code 8520 provides for an 80 percent rating for 
complete paralysis of the sciatic nerve where the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  A 60 percent rating for sciatic nerve 
injury may be assigned when there is incomplete paralysis 
which is severe, with marked muscular atrophy.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

In a precedent opinion, the VA General Counsel has held that 
disabilities rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, involved limitation of motion, which warrant 
consideration based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  
VAOPGCPREC 36-97.  However, 38 C.F.R. §§ 4.40, 4.45 provide 
no basis for a rating in excess of the maximum schedular 
rating under that code.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).

Evaluating this disability under other diagnostic codes 
applicable for disabilities of the spine to include 
Diagnostic Codes 5285 for residuals of fracture of the 
vertebrae and Diagnostic Code 5286 for complete bony fixation 
(ankylosis) of the spine.  However, the veteran does not 
demonstrate any objective evidence of ankylosis of the spine 
or residuals of fracture of a vertebra to warrant a schedular 
evaluation in excess of 60 percent.  Accordingly, an 
increased schedular evaluation may not be assigned pursuant 
to either of these diagnostic codes.

If the veteran were to be rated under Diagnostic Code 8520 in 
lieu of Diagnostic Code 5293, the disability would have to 
approximate complete paralysis of the sciatic nerve before he 
would warrant an evaluation in excess of the currently 
assigned 60 percent rating.  The veteran does not have a foot 
which dangles and drops.  The veteran's September 1999 VA 
neurological examination showed that on the right leg, the 
veteran could not use iliopsoas against gravity which was 
contrary to observation of the veteran putting his shoes on 
and off, at which time he briskly flexed his leg at the hip 
using the iliopsoas.  The quadriceps were 5/5 initially but 
then gave way due to pain.  Hamstrings were 4/5 due to pain.  
The veteran initially could not dorsiflex the foot on the 
right against gravity.  However, the examiner pointed out to 
him that he had already stood on his heels and lifted his 
feet against gravity.  He was then able to raise the foot at 
the ankle and provided some resistance before giving way.  
Extensor hallucis longus was 5/5 and plantar flexion was 4/5.  
Inversion of the foot was also 4/5.  All movements of the 
right leg induced pain behavior.  Straight leg raising was 
positive on the right, negative on the left.  There was no 
crossed straight leg raise sign.  The reflexes were 2+ at the 
ankle and 2+ at the knees.  Thus, disability approximating 
complete paralysis has not been shown, even considering any 
additional functional limitation due to pain on use of the 
joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  
Accordingly, the veteran would not be entitled to a rating in 
excess of 60 percent under Diagnostic Code 8520.

In this case, the record shows that there is degenerative 
arthritis established by x-ray evidence and limitation of 
motion of the veteran's lumbosacral spine, which would allow 
rating on the basis of limitation of motion under appropriate 
codes for the lumbosacral spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  However, a VA General Counsel opinion 
determined that Diagnostic Code 5293 (intervertebral disc 
syndrome) also involves loss of range of motion, because the 
nerve defects and resulting pain associated with injury to 
the sciatic nerve may cause limitation of motion of the 
lumbar vertebrae.  See VAOPGCPREC 36-97. 

Therefore, a separate rating for the appellant's limitation 
of lumbar motion under Diagnostic Code 5292 (limitation of 
motion of the lumbar spine) in addition to the current rating 
under Diagnostic Code 5293 would constitute pyramiding 
because the appellant's limitation of lumbar motion is 
already considered and compensated under Diagnostic Code 
5293.  See VAOPGCPREC 36-97.  This is not allowed under 38 
C.F.R. § 4.14 as it would compensate the appellant twice for 
the same symptomatology (limitation of lumbar motion).  See 
also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Thus, a 
separate rating under Diagnostic Code 5003 and 5292 for 
degenerative arthritis with limitation of motion in addition 
to the 60 percent rating under Diagnostic Code 5293 is not in 
order because the appellant is already compensated for 
limitation of motion under Diagnostic Code 5293.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Code 5003.  

There is no question that x-rays have shown evidence of 
arthritis of the lumbar spine.  The examinations have 
demonstrated limitation of range of motion which is severe.  
Severe limitation of range of motion is rated as 40 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  The 
Board interprets Johnson as indicating that the regulations 
requiring consideration of pain, do not provide additional 
compensation over and above that of the level of impairment 
of the range of motion.  A higher evaluation then 40 percent 
for severe limitation of motion of the spine is not provided 
by the regulations.

If the arthritis and limitation of motion of the appellant's 
lumbar spine were assigned the maximum rating of 40 percent 
under Diagnostic Codes 5003 and 5292 or under Diagnostic Code 
5295 for lumbosacral strain, and separate ratings of 10 
percent under Diagnostic Code 8520 for impairment of the 
right lower extremity, and 10 percent under Diagnostic Code 
8520 for impairment of the left lower extremity, the combined 
evaluation for the components of the disability would be 50 
percent, which is less than the evaluation currently assigned 
under Diagnostic Code 5293.  38 C.F.R. § 4.25.

There remains for consideration whether lower extremity 
neurological impairment warrants a separate compensable 
rating.  Bierman v. Brown, 6 Vet. App. 125 (1994) addressed 
the question of pyramiding when intervertebral disc syndrome 
is rated 60 percent and there is loss of use of a foot 
(paralysis of the common peroneal nerve).  It was held that 
the two diagnostic codes involved, Code 5293 and Code 8521 
(for paralysis of the common peroneal nerve) did not result 
in pyramiding if there was actual foot drop.  Here, there is 
no showing of footdrop or of any other indications of such 
severe neurological lower extremity disability.  At his 
September 1999 VA neurological examination, the veteran was 
able to raise the foot at the ankle and provided some 
resistance before giving way.  Extensor hallucis longus was 
5/5 and plantar flexion was 4/5.  Inversion of the foot was 
also 4/5.  All movements of the right leg induced pain 
behavior.  Straight leg raising was positive on the right, 
negative on the left.  There was no crossed straight leg 
raise sign.  The reflexes were 2+ at the ankle and 2+ at the 
knees.  The impression was chronic low back and leg pain, 
status post lumbar diskectomy; chronic pain syndrome with 
nonanatomical sensory loss.  The record shows that the 
veteran's neurological symptoms in his lower extremities have 
been associated with his intervertebral disc syndrome by the 
medical evidence.  Thus, his radiculopathy is already 
evaluated and compensated as one of the "neurological 
findings appropriate to the site of the diseased disc "under 
Diagnostic Code 5293.  As such, any associated lower 
extremity disability, not considered a separate and distinct 
disability as contemplated by Bierman, is subsumed in the 
rating Code and a separate compensable rating for such 
impairment is not warranted.  

II.  Entitlement to an effective date prior to May 18, 1999, 
for a grant of a TDIU

Background

The veteran's service-connected back disability is currently 
rated as 60 percent disabling effective October 1, 1996.  By 
a May 1997 RO decision, the veteran's back disability was 
increased to 60 percent effective October 1, 1996.  
Additionally, the veteran was granted a temporary total 
rating based on convalescence effective April 12, 1996 to 
September 30, 1996.  Prior to the May 1997 increase the 
veteran's service-connected back disability, which is his 
only service-connected disability, did not meet the minimum 
criteria of 38 C.F.R. § 4.16(a).  The veteran contends that 
his claim for TDIU was filed on November 20, 1997 when a 
Statement in Support of Claim (VA Form 21-4138) and Veteran's 
Application for Increased Compensation Based on 
Unemployability (VA Form 21-8940) were completed.  A review 
of the file does indicate that a letter dated November 25, 
1997 from the veteran was received on November 28, 1997, but 
this letter made no reference to a claim for individual 
unemployability.  The record shows that photo copies of VA 
Form 21-8940 and VA Form 21-4138 both dated November 20, 1997 
were received by the VA at the time of the veteran's personal 
hearing on May 18, 1999.  

At a May 1999 RO hearing, the veteran, his representative, 
and a representative from Darke County Veterans Service 
Office testified that the VA Forms were completed and mailed 
to the VA on November 20, 1997 for the purpose of claiming 
entitlement to individual unemployability.  At his July 2000 
RO hearing the veteran testified that he became aware that he 
might be entitled to individual unemployability and he filed 
a claim for service connection for a right leg condition.  He 
then indicated after denial of this claim that he went to see 
the Veterans Service Officer of Darke County for his 
assistance in filing a claim for individual unemployability 
and that that claim was sent to the VA in November 1997.  The 
Veterans Service Officer testified that his office contacted 
the VA to inquire as to the status of the unemployability 
claim, and he was advised that the claim had been received 
and that processing would take 6 to 8 months.  The Veterans 
Service Officer testified that he had photocopies of the VA 
Forms sent in November and on the VA Form 21-4138 it had been 
annotated by his office concerning the VA telephone contact 
in June 1998.

Entitlement to an effective date prior to May 18, 1999 for a 
grant of TDIU was denied by the RO as the veteran's claims 
file did not reflect the forms having been received prior to 
May 18, 1999.  In addition, the RO did not find that an 
informal claim for TDIU had been received prior to May 18, 
1999.  However, review of the claims file indicates that the 
RO received documentation on November 30, 1998 from the 
veteran.  This documentation contained medical records as 
well as a letter dated April 22, 1998 from the Public 
Employees Retirement System of Ohio, which indicated that the 
veteran's disability application was approved by the 
Retirement Board on April 15, 1998 with the condition that he 
seek chronic pain management treatment and was re-examined in 
one year.  The medical records received included an April 
1998 private examination for Social Security by J.W.M., 
Ph.D., in which the veteran reported that he could not work 
due to his back pain.

Criteria

As mentioned above, during the pendency of the veteran's 
appeal but after the case was forwarded to the Board, the 
President signed the VCAA, which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  38 U.S.C.A. 
§ 5103A (West Supp.2001); 66 Fed.Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  This liberalizing 
legislation is applicable to the veteran's claim.  See 
Karnas, 1 Vet. App. at 312-13 (1991). 

With regard to the development that has been undertaken in 
this case, the record includes the veteran's service medical 
records, VA outpatient treatment reports dated November 1995 
to September 1997, Report from the Pain Evaluation & 
Management Center of Ohio Inc. dated February 1998, private 
examination by D.K.J., M.D dated March 1998, private 
examination by W.M., Ph.D. dated April 1998, Wayne Hospital 
reports dated September 1998 to April 1999 from T.S., M.D., 
private examination by R.M.K., M.D., dated July 1999 , and VA 
examinations dated September 1999 which are adequate for 
rating purposes.  No additional pertinent evidence has been 
identified by the veteran.  Additionally, the record shows 
that the veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an earlier effective date for a grant of a TDIU.  The 
discussions in the statement of the case and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Thus, although the claim was developed 
before the effective date of the VCAA, there is no reasonable 
possibility that further development would aid in 
substantiating the claim and, therefore, an additional remand 
is not necessary.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a).  However, it is the established VA 
policy that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans unemployable by reason of 
service-connected disabilities, but who fail to meet the 
standards set forth in paragraph (a) of this section.  38 
C.F.R. § 4.16(b).

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  A claim, 
whether "formal" or "informal," must be "in writing" in order 
to be considered a "claim" or "application" for benefits.  
Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a). Moreover, Court has explicitly 
stated that the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an intent 
on the part of the veteran" to seek service connection for 
that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155.  If an informal 
claim for an identified benefit is followed within one year 
by a formal claim for that benefit, the claim may be 
considered filed as of the date of receipt of the informal 
claim.  Id.

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
However, VA's duty to adjudicate all claims reasonably raised 
does not require VA to anticipate a claim for a particular 
benefit where no intention to raise it was expressed.  See 
Brannon, 12 Vet. App. at 35.

Analysis

A review of the record shows that the RO received the 
veteran's original and formal claim for TDIU on May 18, 1999.  
The RO granted this claim in a February 2000 decision and 
assigned an effective date of May 18, 1999, as this was when 
the RO determined it was factually ascertainable that the 
veteran's service-connected disability rendered him 
unemployable. 

VA's receipt of the documentation on November 30, 1998 
provided notice that the veteran was unemployable and 
considered himself unemployable.  As such, this satisfied, at 
a minimum, the criteria for an informal claim under 38 C.F.R. 
§ .155(a) (2000).  The May 1999 formal claim, was received 
within one year of the November 1998 documentation.  Id.; see 
also 38 C.F.R. § 3.158(a) (2000). 

However, there is no indication from the evidence of record 
dated prior to November 30, 1998 that the veteran implied a 
claim for TDIU or that he was unemployable.  Although the 
documentation received by the RO in November 1998 was dated 
April 1998, this information was not received by the RO prior 
to the November 30, 1998 date.

Overall, under 38 C.F.R. § 3.400(o)(2) (2000), the 
documentation received by the RO in November 30, 1998 
provides a basis for an earlier effective date for the grant 
of entitlement to TDIU, although there is no evidence of 
record prior to that date suggesting a claim for, or 
entitlement to, this benefit.  Therefore, an effective date 
of November 30, 1998, but not earlier, for the grant of 
entitlement to TDIU is warranted.


ORDER

A rating in excess of 60 percent for lumbar disc disease is 
denied.

An effective date of November 30, 1998 for the grant of 
entitlement to TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

